
	
		II
		110th CONGRESS
		2d Session
		S. 3388
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  assignment of pre-stabilization disability ratings to certain veterans for
		  purposes of the payment of disability compensation, and for other
		  purposes.
	
	
		1.Assignment of
			 pre-stabilization disability ratings to certain veterans
			(a)Assignment of
			 pre-stabilization ratings
				(1)In
			 generalChapter 11 of title 38, United States Code, is amended by
			 inserting after section 1155 the following new section:
					
						1156.Pre-stabilization
				disability ratings
							(a)Assignment of
				pre-stabilization ratingsFor
				the purpose of providing disability compensation under this chapter to a
				qualifying veteran, the Secretary shall assign a pre-stabilization disability
				rating to the veteran as follows:
								(1)In the case of a qualifying veteran
				described in subsection (b)(3)(A), a rating of 100 percent.
								(2)In the case of a
				qualifying veteran described in subsection (b)(3)(B), a rating of 50
				percent.
								(b)Qualifying
				veteranFor the purposes of this section, a qualifying veteran is
				a veteran—
								(1)who has been
				discharged from active duty service for 365 days or less;
								(2)for whom a
				permanent disability rating is not immediately assignable under the regular
				provisions of the schedule for rating disabilities under section 1155 of this
				title or on the basis of individual unemployability; and
								(3)who has—
									(A)a severe disability for whom substantially
				gainful employment is not feasible or advisable; or
									(B)a wound or injury, whether healed,
				unhealed, or incompletely healed, for whom material impairment of employability
				is likely.
									(c)ExaminationsA medical examination of a qualifying
				veteran is not required to be performed before assigning a pre-stabilization
				disability rating to the veteran under this section, but the fact that such an
				examination is conducted shall not prevent the Secretary from assigning such a
				rating.
							(d)Termination of
				pre-stabilization rating(1)Except as provided in
				paragraph (2), a pre-stabilization disability rating assigned to a veteran
				under this section shall remain in effect until the earlier of the following
				dates:
									(A)The date on which the veteran receives
				a permanent disability rating based on the schedule for rating disabilities
				under section 1155 of this title.
									(B)The date that is 365 days after the
				date of the veteran’s last separation or release from active duty.
									(2)The Secretary may extend a
				pre-stabilization disability rating assigned to a veteran under this section
				beyond the applicable termination date under paragraph (1) if the Secretary
				determines that such an extension is
				appropriate.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 such title is amended by inserting after the item relating to section 1155 the
			 following new item:
					
						
							1156. Pre-stabilization disability
				ratings.
						
						.
				(b)Effective
			 dateSection 1156 of title
			 38, United States Code, as added by subsection (a), shall take effect on the
			 date of the enactment of this Act.
			
